TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 14, 2022



                                    NO. 03-22-00204-CV


                                      K. M., Appellant

                                              v.

                 Texas Department of Family and Protective Services, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
               AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order terminating parental rights signed by the trial court on

December 20, 2021. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the order. Therefore, the Court affirms the trial court’s

termination order. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.